LACOMBE, Circuit Judge,
(charging- jury.) The collector of the port laid upon this article a duty of 35 per cent. The importers claim that he was wrong in so doing, and that the article should pay no duty, and in support of their contention they referred to a paragraph in the free list, (par. 704,) which reads: “Emits, green, ripe, or dried, not specially ('numerated or provided for in this act.” Nojv, this article is a fruit, and it is dried; therefore it would be within the general designation of that paragraph, unless testimony should satisfy you that the phrase “dried fruits” had acquired some particular trade meaning, which excluded this particular article.
The first question, then, for you to determine is this: whether there is in the trade and commerce of this country which deals in articles like this such a special meaning for the phrase “dried fruits” as will exclude this citron. If you reach that conclusion, then (the article not being within the paragraph under which the plaintiffs seek to classify it) your verdict must be for the defendant. If, however, yon reach the conclusion either that There is no trade meaning for the phrase “dried fruits” which excludes citron, or that there is some trade meaning to the phrase “dried fruits” which includes citron, you still have another question to pass upon. The paragraph I have read, you will notice, is qualified with a proviso. It is: “Fruits, green, ripe, or dried, not specially enumerated or provided for in this act.” So, although this citron he a dried fruit in fact, although you reach the conclusion that it is also a dried fruit in commerce, if it is specially provided for elsewhere in the tariff act, then it is that special provi*770sion that we imist turn to for its rate of duty. The government claims that it is provided for specially under paragraph 302, which reads: “Comfits', sweetmeats, or fruits preserved in sugar, spirits, syrup, or molasses, not otherwise specified or provided for in this act.”
The second question, then, which you are to detérmine is this, namely, is this article within the trade meaning of that particular phrase, that particular enumeration, “comfits, sweetmeats, or fruits preserved in sugar?” If you reach the conclusion that the article is, according to the commercial understanding of terms, included within that enumeration, “comfits, sweetmeats, or fruits preserved in sugar,” your verdict must be for the defendant, because that is what the collector said it was. If, on the contrary, you reach the conclusion that it is not included in the understanding of trade and commerce and among commercial men who deal in these articles in the enumeration “comfits, sweetmeats, or fruits preserved in sugar,” then your verdict must be for the plaintiffs. In neither eArent will you"’ concern, yourselves with the amount of dollars involved, for that will be added to the verdict. Your verdict will be either for the plaintiffs or for the defendant.
The United States Attorney: I ask your honor to charge further that if the jury finds on all the testimony—
The Court: I will charge this: From the definitions which have been read here from the dictionary it is apparent that if the dictionary is the final resort to determine the meaning of the phrase of the tariff act, this enumeration of “comfits, sweetmeats, or fruits preserved in sugar” is broad enough to cover these articles; but I further charge that in the interpretation of tariff acts, and in the construction of them, the dictionary is not the fina^ authority. Tariff acts are framed for the dealings of commercial men, and the regulations of the trade of the country; "and if names and phrases have acquired a peculiar meaning in that trade and commerce, which is not the same as that of the dictionary, we are to be guided by the trade meaning, and not by the dictionary meaning.
The United States Attorney: I ask your honor to charge that the presumption is that the collector classified them properly.
The Court: I do so charge. The collector is a public officer, and the presumption is that a public officer discharges his duty. It was his duty to classify these articles correctly. The case comes into court, therefore, with that presumption, and it is for the plaintiffs to satisfy you by a fair preponderance of proof that there was some error in the collector’s classification.
Verdict for defendant.